[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                     FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                              September 7, 2006
                              No. 06-11333                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                    D. C. Docket No. 04-01131-CV-T-N

CATHERON PATE,


                                                            Plaintiff-Appellant,

                                   versus

WEST PUBLISHING CORPORATION,

                                                           Defendant-Appellee.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Alabama
                       _________________________

                            (September 7, 2006)

Before ANDERSON, BIRCH and WILSON, Circuit Judges.

PER CURIAM:

     Catheron Pate is an Asian-American female who was terminated from her
job at West Publishing Corporation for violating the company’s policies against

sexual harassment and for using profanity during a subsequent internal

investigation. Her appeal challenges the district court’s decision granting summary

judgment on allegations that West discriminated against her because of her sex and

national origin in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§§ 2000e-2 and 1981. Having considered the briefs and the record, we agree with

the district court that although Pate produced evidence that the “processes and

interactions leading to her termination were opaque and misleading” Pate

nevertheless failed to bring forth sufficient evidence that West’s reasons for

terminating her were a pretext for discrimination.

      AFFIRMED.




                                          2